     Case 2:17-cv-03308-AFM Document 63 Filed 03/07/19 Page 1 of 2 Page ID #:206




 1    NICOLA T. HANNA
      Acting United States Attorney
 2    THOMAS D. COKER
      Assistant United States Attorney
 3    Chief, Tax Division
      ROBERT F. CONTE (Cal. Bar No. 157582)
 4    Assistant United States Attorney
           Federal Building, Suite 7211
 5         300 North Los Angeles Street
           Los Angeles, California 90012
 6         Telephone: (213) 894-6607
           Facsimile: (213) 894-0115
 7         E-mail: robert.conte@usdoj.gov
 8    Attorneys for United States of America
 9
                             UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
                                    WESTERN DIVISION
12

13    UNITED STATES OF AMERICA,                 Civil No. CV 17-3308 AFM
14                    Plaintiff,
                                                NOTICE OF SETTLEMENT
15         V.
                                                [proposed Order filed herewith]
16    ROYCE GRACIE and MARIANNE
      CUTTIC,
17
                      Defendants.
18

19
                                 NOTICE OF SETTLEMENT
20
           PLEASE TAKE NOTICE:
21
           1. The parties have reached a firm basis of settlement. The
22
     parties request 30 days to file the necessary pleadings to enter the
23
     settlement and close the case, the Court to retain jurisdiction to
24
     enforce the settlement terms.
25
           ///
26

27

28
                                            1
     Case 2:17-cv-03308-AFM Document 63 Filed 03/07/19 Page 2 of 2 Page ID #:207




 1         2. The defendants' Motion for Partial Summary Judgment now

 2    scheduled to be heard on March 12, 2019 is withdrawn and the parties

 3    request that the Court vacate all pending scheduling dates.

 4    STIPULATED AND AGREED BY:

 5                                        Respectfully submitted,
       Dated: 3/7/19
 6                                        NICOLA T. HANNA
                                          United States Attorney
 7                                        THOMAS D. COKER
                                          Assistant United States Attorney
 8                                        Chief, Tax Division

 9
                                           /S/ RC
10
                                          ROBERT F. CONTE
11                                        Assistant United States Attorney
12

13    Dated: 3/7/19
14                                           /S/ ST authorized by email
15                                       STEVEN TOSCHER, Esq.
                                         Hochman Salkin Toscher Perez, P.C.
16                                       Counsel for Defendants
                                         Royce Gracie and Marianne Cuttic
17

18

19

20

21

22

23

24
25

26
27

28
                                            2
